Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10777148. Although the claims at issue are not identical, they are not patentably distinct from each other because 16/887829 is strictly broader than 10777148. It is well settled that "anticipation is the epitome of obviousness," in re McDaniel, 293 F3d. 1379,1385 (Fed. Cir. 2002}{quoting Connell v. Sears Roebuck & Co,, 722 F.2d 1542, 1.548 (Fed. Cir. 1.983}}; In re Fracalossi, 681 F.2d 792, 794 (CCPA 1982). The missing language from claim 17 is found in claim 18 as shown below, and as such claim 18 has the same scope as claim 1 of 10777148. The claims match as 16/887829-10777148: 19-7, 20-8, 21-9, 22-10, 23-11, 24-12, 25-3 and the remaining are method/apparatus versions.
16/887829
10777148 (15/743,436)
17. (new) An image signal processing device comprising:
1. (currently amended) An image signal processing device comprising:
a luminance correction circuit that performs, on a basis of information on a maximum output luminance value in a display section coupled to the luminance correction circuit, luminance correction on an image signal that is used to control driving of the display section, the 


drive circuitry coupled to the display section and that provides a luminance value used to calculate the maximum output luminance value provided to the luminance correction circuit; and
a decoder that performs decoding on the image signal with use of an electro-optical transfer function,
a decoder that performs decoding on the image signal with use of an electro-optical transfer function,
wherein the luminance correction circuit performs luminance correction on the image signal having been subjected to the decoding, and
wherein the luminance correction circuit performs luminance correction on the image signal having been subjected to the decoding, and
wherein the luminance correction circuit performs, on the image signal having been subjected to the decoding, an opto-optical transfer function (OOTF) process on a basis of the maximum output luminance value.
wherein the luminance correction circuit performs, on the image signal having been subjected to the decoding, an opto-optical transfer function (QQTF) 
18. (new) The image signal processing device according to claim 17, wherein the opto-optical transfer function (OOTF) process uses a gamma 
.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A decoder in claim 1, 27 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 28-35 are objected to because of the following informalities:  The claims recite “the image signal processing device” but should be “the display apparatus”.  Appropriate correction is required.
Allowable Subject Matter
Claims 18-24, 28-34 overcome the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 17, 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Borer U.S. Patent/PG Publication 20170006273.	
Regarding claim 17:
 (new) An image signal processing device comprising: 
a luminance correction circuit that performs, on a basis of information on a maximum output luminance value in a display section coupled to the luminance correction circuit, luminance correction on an image signal that is used to control driving of the display section, the maximum output luminance value being variable drive circuitry coupled to the display section and that provides a luminance value used to calculate the maximum output luminance value provided to the luminance correction circuit (Borer [0080]-[0082] This data may be conveyed with the signal as metadata, or the peak signal level may be measured, or estimated, from the signal itself, and the surrounding luminance measured, or inferred from standards documents or from knowledge of current production practice.  […] Since different display referred signals may relate to different "mastering" displays there is a need to convert between them. Furthermore such conversion implicitly indicates how a signal, mastered at one peak brightness and surrounding illumination, maybe reproduced at a different peak brightness and surrounding illumination. So this technique, for converting between display referred signals, may also be used to render a signal intended for one display, on a different display, in high quality. For example a programme or movie may be mastered on a bright display supporting peak luminance of 4000 cd/m.sup.2(e.g. a Dolby "Pulsar" display), but may wish to be shown on a dimmer monitor, e.g. an OLED display (perhaps 1000 cd/m.sup.2) or a cinema display (48 cd/m.sup.2).)
and a decoder that performs decoding on the image signal with use of an electro-optical transfer function,(Borer [0051] To view the finished programme a second non-linearity, the electro-optical transfer function (EOTF), "decodes" the signal to generate the light presented on the display.)
wherein the luminance correction circuit performs luminance correction on the image signal having been subjected to the decoding, and (Borer [0060] In effect, this applies the OOTF directly to RGB components so as to alter the overall luminance, but not the colour.)
wherein the luminance correction circuit performs, on the image signal having been subjected to the decoding, (Borer [0051] The combination of the OETF and the EOTF, applied in sequence, is the rendering intent and is also known as the opto-optical transfer function (OOTF).) an opto-optical transfer function (OOTF) process on a basis of the maximum output luminance value (Borer [0083] This conversion may be implemented by concatenating the processing before "Scene Light" of the conversion from display referred to scene referred described above (i.e. a first EOTF.sub.d1, cascaded with a first scaling factor and an inverse first OOTF.sub.d1.sup.-1), with the processing after "Scene Light" of the conversion from scene referred to display referred (i.e. a second OOTF.sub.d2, cascaded with a second scaling factor and an inverse second EOTF.sub.d2.sup.-1). Note that the peak signal value for display referred signal 1 is needed to normalise the signal ("Scale 1"). It is also needed, along with the background illumination for to calculate OOTF.sub.d1, which may be a gamma curve with gamma determined as above. Note that the peak signal value and background illumination are also needed for display 2. Peak signal 2 is used to multiply ("scale 2") the normalised signal to produce an absolute (linear) signal with the correct magnitude and dimensions cd/m.sup.2 (and with background illumination to calculate a second value of gamma). By appropriate selection of these peak signal values and background illuminations the signal can be converted between different display referred signals or rendered for display on a display other than that used for production ("mastering").)
Regarding claim 26:
The claim is a/an parallel version of claim 17. As such it is rejected under the same teachings.
Regarding claim 27:
The claim is a/an parallel version of claim 17. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 25, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borer U.S. Patent/PG Publication 20170006273 in view of Oh U.S. Patent/PG Publication 20160173811.
Regarding claim 25:
 The image signal processing device according to claim 17, has all of its limitations taught by Borer. Borer does not expressly disclose a correction coefficient. In a related field of endeavor, Oh teaches:
teaches  wherein the luminance correction circuit performs luminance correction with use of a transfer function that is a result of multiplication of the optical-electro transfer function by a correction coefficient based on the information on the maximum output luminance value (Oh [0054]: The EOTF unit may perform the EOTF according to the workflow of the reception device after the processing procedure of the controller or during the processing procedure of the controller. As shown in this figure, in the operation of the reception device according to one embodiment of the present invention, transformation in linear luminance gradation is assumed. Accordingly, the reception device according to one embodiment of the present invention performs the EOTF just after decoding. Here, the EOTF is a transformation function indicating a relationship between the digital input value and output brightness value of the display or a relationship between the input brightness value and output digital value of the display.)(Oh [0131]: For example, if the coefficient of the EOTF function is changed according to various maximum brightness conditions of content, all the coefficients according to the maximum brightness conditions should be delivered. In this case, the above-described EOTF additional information may be used through a method of separately defining a field indicating the number of maximum brightness conditions of content in the above-described EOTF additional information and indicating target maximum brightness information EOTF_target_max_brightness and information on the coefficients EOTF_coefficient[i] of the EOTF function undereach maximum brightness condition.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a correction coefficient as taught by Oh. The rationale for doing so would have been that it combines prior art elements according to known 
Regarding claim 35:
The claim is a/an parallel version of claim 25. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/